Citation Nr: 0100199	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has service-connected disabilities of PTSD, 
rated at 70 percent disabling, and eczema, rated at 10 
percent, with a combined rating of 70 percent.

3.  The veteran is a high school graduate.  He worked for 
many years as a tire builder, and accepted an early 
retirement buyout.  He has not worked since 1993.

4.  The veteran's service-connected PTSD symptoms produce 
moderate to severe impairment of the veteran's social and 
occupational functioning.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

It is reasonably shown that the veteran is unemployable by 
reason of his service-connected disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3a, 4, 114 Stat. 2096 (November 9, 
2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 4.2, 4.10, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total disability rating for 
compensation purposes, based on individual unemployability.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, each disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2000).  VA regulations allow 
for the assignment of a total disability rating when a 
veteran has service-connected disabilities with certain 
combinations of ratings, and that veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a) (2000).  
If the veteran has two or more service-connected 
disabilities, the total rating may be considered if at least 
one disability is ratable at 40 percent or more, and the 
combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the 

doubt to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (November 9, 
2000) (to be codified as amended at 38 U.S.C. §5107).  VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for a total rating based on 
individual unemployability includes the report of recent VA 
medical and psychiatric examinations.  The evidence compiled 
with respect to the veteran's unemployability claim does not 
point to the existence of additional evidence that would be 
necessary to substantiate that claim.  Therefore, the Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran has two disabilities for which service connection 
has been established: post-traumatic stress disorder (PTSD), 
which is currently rated as 70 percent disabling, and eczema, 
which is currently rated as 10 percent disabling.  The 
combined rating for his service-connected disabilities is 70 
percent.  Medical records reflect, in addition to the 
veteran's service-connected disabilities, a number of past 
and current non-service-connected disorders, including 
alcohol dependence, epilepsy, hypertension, and 
gastroesophageal reflux disease.  As the veteran's PTSD is 
rated at more than 40 percent, and his combined rating for 
service-connected disabilities is 70 percent, a total 
disability rating is warranted if he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

The Global Assessment of Functioning (GAF) Scale is used by 
mental health professionals to report a clinician's judgment 
of an individual's overall level of psychological, social, 
and occupational functioning, on a hypothetical continuum of 
mental health and mental illness.  American Psychiatric 
Association: Quick Reference to the Diagnostic Criteria from 
DSM-IV, 44-46 (1994).  The DSM-IV provides the GAF scale, 
including the following relevant portions:

51-60:		Moderate symptoms (e.g., 
flat affect and circumstantial speech, 
occasional panic attacks) OR moderate 
difficulty in social, occupational, or 
school functioning (e.g., few friends, 
conflicts with peers or co-workers).

41-50:		Serious symptoms (e.g., 
suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any 
serious impairment in social, 
occupational, or school functioning 
(e.g., no friends, unable to keep a job).

31-40:		Some impairment in reality 
testing or communication (e.g., speech is 
at times illogical, obscure, or 
irrelevant) OR major impairment in 
several areas, such as work or school, 
family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; 
child frequently beats up younger 
children, is defiant at home, and is 
failing at school).

American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from DSM-IV, 47 (1994).

The claims file contains medical and lay evidence regarding 
the manifestations of the veteran's service-connected 
disabilities and other disorders in recent years.  In October 
1993, the veteran received private inpatient treatment for 
altered mental status secondary to alcohol withdrawal.  In 
October and November 1994, he received VA inpatient treatment 
for alcohol dependence.  On VA medical examination in January 
1995, the veteran had a rash on his face, shoulders, and 
chest.  On VA psychiatric examination at that time, he was 
diagnosed as having PTSD.

In a January 1997 statement, the veteran wrote that he had 
stopped using alcohol and drugs in 1995, but that he 
continued to have PTSD symptoms, including depression, 
anxiety, nightmares, and difficulty interacting with people.  
He reported that he had not worked since September 1993, and 
he asserted that he had been unemployable since that time.

VA outpatient treatment notes reflect that the veteran 
attended group therapy for PTSD in 1997.  On VA psychiatric 
examination in May 1997, the veteran reported that he had 
worked as a tire builder from 1971 to 1993.  He reported that 
he had begun to have PTSD symptoms, such as nightmares, in 
1970.  He reported that his PTSD symptoms had worsened in 
recent years, and had become so bad by 1993 that he accepted 
an early retirement offer from his employer.  The veteran 
reported that he could not stand to be around people, that he 
was extremely irritable, and that he had auditory 
hallucinations.  The examiner noted that the veteran showed 
signs of poor concentration, mood swings, paranoid ideas, 
feelings of alienation, and irritability.  The examining 
psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 37.  Medical examination in May 1997 revealed 
a severely itching rash on the veteran's face, shoulders, and 
groin.

The veteran received VA inpatient treatment for PTSD in July 
and August 1997.  The veteran was noted to be nervous, 
depressed, and irritable.  He expressed paranoid ideas, he 
had mood swings, and he admitted to auditory and visual 
hallucinations.  The veteran reported a history of heavy 
drinking, ceasing in 1994.  The treating professionals found 
that the veteran had markedly severe impairment in his social 
and industrial adaptability, and that his prognosis was 
guarded.  They assigned a GAF score of 51.  In an August 1997 
letter, mental health professionals from a VA facility wrote 
that the facility staff had made alterations in the way that 
GAF scores were assigned.  The professionals indicated that 
complete treatment records should be considered in assessing 
a patient's level of disability.

In a July 1998 decision, the United States Social Security 
Administration (SSA) found that the veteran was disabled for 
SSA purposes.  SSA found that the veteran had severe 
impairment from depression, PTSD, anxiety disorder, mild 
mental retardation, and alcohol dependence.  SSA noted that 
alcoholism was "not a contributing factor material to the 
determination of the claimant's disability."

In November and December 1998, the veteran received VA 
inpatient treatment for PTSD.  He reported depression and 
thoughts of hurting himself.  He complained of nightmares and 
flashbacks, but denied auditory hallucinations.  The treating 
psychiatrist assigned a GAF score of 60.  In March and April 
1999, the veteran received VA inpatient treatment related to 
seizures.

On VA examination in September 1999, the veteran reported 
that he had worked from 1971 until 1992 building tires for a 
tire company.  He reported that he had elected to take a 
buyout that was offered when another company bought the 
company.  He reported that he had used work and overtime work 
to keep his mind occupied, and that he had experienced a 
significant increase in psychological problems since he 
retired.  The examining psychologist noted that the veteran 
reported daily auditory hallucinations, and that the veteran 
demonstrated ideas of reference.  The examiner noted that the 
veteran appeared depressed and anxious, with signs of 
vegetative depression.  The examiner assigned a GAF of 48.  
In April 2000, the psychologist who evaluated the veteran in 
September 1999, provided the following opinion:

[The veteran] suffers from PTSD, delayed 
onset, chronic complicated with Chronic 
Depression (Dysthymic Disorder) triggered 
from his PTSD symptoms.

His current GAF is 48 and cannot be 
disassociated from Axis I diagnosis.  As 
a matter of fact, it is very likely that 
his current GAF is intimately related to 
his PTSD symptoms.

In August 2000, the veteran had a video conference hearing, 
in which he presented testimony from the RO, and the 
undersigned Veterans Law Judge heard his testimony from the 
Board's offices in Washington, D.C.  The veteran also 
submitted a written statement.  In his hearing testimony and 
written statement, the veteran reported that, since the early 
1990s, he had experienced increasing difficulty with getting 
along with people, and with concentrating on any task.  He 
reported that he came to feel that he would lose his job, and 
that he felt that he had to take a retirement buyout that was 
offered when his employer was purchased by another company.  
The veteran reported that he had a high school education.  He 
reported that he did not believe that he could hold 
employment, because of his irritability and anxiety at being 
around people, and because of his inability to concentrate.  
The veteran reported that he continued to have considerable 
trouble sleeping, despite taking medication to help him 
sleep.  He reported that he lived with his former wife, who 
helped take care of him.  He reported that he stayed at home 
and avoided social contact.  He reported that he engaged in 
no particular activities, because of his lack of 
concentration.  He reported that he had anxiety attacks, and 
that these attacks were increasing in frequency.

The veteran asserts that his PTSD symptoms impair his social 
functioning and concentration so severely that he is not able 
to hold employment.  In granting Social Security benefits, 
SSA found that the veteran was disabled as a result of PTSD 
and other mental illnesses.  Mental health professionals who 
have examined or treated the veteran have found a fairly 
considerable level of impairment due to the veteran's mental 
illness, and have not indicated that the veteran's several 
mental diagnoses are separable from his service-connected 
PTSD.  On the aggregate, the observations and findings of 
mental health professionals provide some support for the 
veteran's assertion that his PTSD renders him unemployable.  
The Board finds that the weight of evidence in favor of the 
veteran's unemployability claim is at least equal to the 
evidence against that claim.  Therefore, in accordance with 
38 U.S.C. § 5107, the Board grants the claim.



ORDER

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

